 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                      IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                                    ***

11   MILDRED RUBIOLO,                                   CASE NO. 5:17-cv-04698-NC
                                                        Complaint filed: 8/14/17
12                  Plaintiff,                          Trial Date: 3/4/19

13
            vs.                                         STIPULATION AND ORDER OF DISMISSAL
14

15   NATIONAL RAILROAD PASSENGER
     CORPORATION, a.k.a AMTRAK,
16
                    Defendants.
17

18

19          IT IS HEREBY STIPULATED by and between Plaintiff, MILDRED RUBIOLO, and
20   Defendant, NATIONAL RAILROAD PASSENGER CORPORATION (Amtrak), through their
21   respective counsel, the above-titled matter having been settled, that the Court dismiss the matter, with
22   prejudice, pursuant to Federal Rules of Civil Procedure Rule 41(a)(1)(A)(ii). Each party agrees to bear
23   their own fees and costs.
24   DATED: October 11, 2018                              HILDEBRAND MCLEOD & NELSON, LLP
25
                                                       By _______________________________
26                                                        PAULA RASMUSSEN, ESQ.
                                                          CHARLES S. BRACEWELL, ESQ.
27                                                        Attorneys for plaintiff,
                                                          MILDRED RUBIOLO
28
                                                     1
                                    STIPULATION AND ORDER OF DISMISSAL
 1   DATED: October 11, 2018                     FLESHER SCHAFF & SCHROEDER, INC.

 2                                               /s/ JEREMY J. SCHROEDER
                                              By _______________________________
 3                                               JACOB D. FLESHER, ESQ.
                                                 JASON W. SCHAFF, ESQ.
 4                                               JEREMY J. SCHROEDER, ESQ.
                                                 Attorneys for defendant,
 5                                               NATIONAL RAILROAD PASSENGER
                                                 CORPORATION
 6

 7                                                                     ISTRIC
                                                                  TES D      TC
 8         IT IS SO ORDERED.                                    TA




                                                                                        O
                                                           S




                                                                                         U
                                                          ED




                                                                                          RT
 9




                                                      UNIT
                                                                     TED
10   Dated: ___________________
                October 12, 2018                               GRAN
                                                 ______________________________________




                                                                                              R NIA
11                                                   NATHANEAL M. COUSINS s
                                                                                     Cousin

                                                      NO
                                                                      Na th anael M. Judge
                                                     United States Magistrate




                                                                                              FO
12                                                            Jud g e
                                                        RT




                                                                                          LI
                                                               ER
                                                          H




                                                                                        A
13
                                                                    N                     C
                                                                                      F
                                                                        D IS T IC T O
14                                                                            R

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                               STIPULATION AND ORDER OF DISMISSAL
